Ll

Case 1:19-cv-09701-KPF Documen
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

vi;

[6 Filed 11/12/19 Page 1 of 2
Index Number: 19CV 9701
Date Filed: 10/21/2019

PH:
Court Date:

ATTORNEY(S)

 

Brian Totin

 

v.
LG Fairmon

 

Inc., ot al.

“ ‘Defendant

ie

yf-12 14

STATE, OF NEW YORK, COUNTY OF NASSAU, 88:

tao
co

AFFIDAVIT OF SERVICE

Husam Al-Atrash_ “being § sworn 1 deposes and states that, the Deponent is not a party herein, is over the age of 18
years and resides in the State of New York.

That on 11/7/2019, at 2:43 PM at 34-12 Murray Lane, Flushing! NY 11354, Deponent served the within Summons in a
Civil Action and Complaint, with the index number and the ing date of the action were endorsed upon the face of the
papers so served herein. On: Ahmed Kalil, Defendant therein named, ( hereinafter referred to as "subject").

By delivering thereat a true copy of each to “Jane Doe" (refused name) a person of suitable age and discretion.

Said premises is subject's dwelling house (usual place of abode) within the state. A description of “Jane Doe” (refused

name) is as follows:

Color of skin: Brown (|Color of hair: Head wrap Age: 45

Weight: 161-200 Lbs. Other :

Sex: Female
Height: 5ft4in-5ft8in

In addition, DMV Verified 623N.Y.S.2d932.

 

On November 8, 2019, service was completed by mailing a true
above stated address, in a First Class postpaid properly addres:

copy of the above stated document(s) to the Defendant, at the
ed envelope marked "Personal and Confidential" in an official

depository under the exclusive care and custody of the United States Post Office in the State of New York. —

| asked the person spoken to, on whether the subject was in ac

ive military service or financially dependent upon any one

who is in the military service of the United States or of the State of NEW YORK in any capacity whatever and received a
negative reply. The source of my information and belief are the
belief | assert that the recipient is not in the military service of N
defined in either the State or in Federal statutes.

2

 

 

 

conversations above narrated. Upon that information and
EW YORK State or of the United States as that term is

 

Process Server, Please Sign

 

iP Patricia Rothfritz
NOTARY PUBLIC STATE OF New York
No. 0106055503, Qualified in Nassau County
Commission Expires February 26, 2023

INTER COUNTY JUDICIAL SERVICES, LLC, 85 Wittis A

 

Husam Al-Atrash

Lic# 4279639
Job #: 1941312

ENUE STE. F, Mineoxa, NY 11501 LICENSE # 1371771
7

AO 440 (Rev. 06/12) Summons in a Civil Action

Case 1:19-cv-09701-KPF Documen

Se

t6 Filed 11/12/19 Page 2 of 2

 

 

 

 

 

UNITED STATES DISTRICT COURT
for the
JUDGE FAILLA Southern District of New York
BRIAN TOTIN
) ] 9 |
2 V 97U]
Plaintiff(s) ) C f U
Vv. Civil Action No.
LG FAIRMONT, INC., )
GIANCARLO ZABALETA and )
AHMED KALIL, )
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) AHMED KALIL
34-12 Murray Lane
Flushing, NY 11354

A lawsuit has been filed against you.

Within 21 days after service of this summons on you|(not counting the day you received it) — or 60 days if you

are the United States or a United States agency, or an officer
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answ|
the Federal Rules of Civil Procedure. The answer or motion
whose name and address are: Brian Totin, PO Box 230581,

or employee of the United States described in Fed. R. Civ.
er to the attached complaint or a motion under Rule 12 of
must be served on the plaintiff or plaintiffs attorney,

New York, NY 10023 (917)-881-1830

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.

Date: [0 la | 101d

 

CLERK OF COURT

  
  

      

Clerk or Deputy’ Clerk

 
